Exhibit 10.8

GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
212-902-1000
Opening Transaction
To:


Mead Johnson Nutrition Company
2701 Patriot Blvd.
Glenview, Illinois 60026
A/C:
051164168
From:
Goldman, Sachs & Co.
Re:
Partially Collared Accelerated Stock Buyback
Ref. No:
As provided in the Supplemental Confirmation
Date:
October 22, 2015
 
 

This master confirmation (this “Master Confirmation”), dated as of October 22,
2015 is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Goldman, Sachs & Co. (“GS&Co.”) and Mead Johnson Nutrition Company
(“Counterparty”). This Master Confirmation, taken alone, is neither a commitment
by either party to enter into any Transaction nor evidence of a Transaction. The
additional terms of any particular Transaction shall be set forth in (i) a
Supplemental Confirmation in the form of Schedule A hereto (a “Supplemental
Confirmation”), which shall reference this Master Confirmation and supplement,
form a part of, and be subject to this Master Confirmation and (ii) a Trade
Notification in the form of Schedule B hereto (a “Trade Notification”), which
shall reference the relevant Supplemental Confirmation and supplement, form a
part of, and be subject to such Supplemental Confirmation. This Master
Confirmation, each Supplemental Confirmation and the related Trade Notification
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification evidence a complete binding agreement between
Counterparty and GS&Co. as to the subject matter and terms of each Transaction
to which this Master Confirmation, such Supplemental Confirmation and such Trade
Notification relate and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.
This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 1992 ISDA Master
Agreement (Multicurrency-Cross Border) (the “Agreement”) as if GS&Co. and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of Loss and Second Method,
New York law (without reference to its choice of laws doctrine other than Title
14 of Article 5 of the New York General Obligations Law) as the governing law
and US Dollars (“USD”) as the Termination Currency, (ii) the election that
subparagraph (ii) of Section 2(c) will not apply to the Transactions and (iii)
the election that the “Cross Default” provisions of Section 5(a)(vi) shall apply
to GS&Co., with a “Threshold Amount” of three percent (3%) of The Goldman Sachs
Group, Inc.’s shareholders’ equity, and to Counterparty, with a “Threshold
Amount” of USD 75 million; provided that, in each case, (a) the phrase “, or
becoming capable at such time of being declared,” shall be deleted from clause
(1) of Section 5(a)(vi) of the Agreement, and (b) the following language shall
be added to the end thereof: “Notwithstanding the foregoing, a default under
subsection (2) hereof shall not constitute an Event of Default if (x) the
default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within three Local Business Days
of such party’s receipt of written notice of its failure to pay.”).

    



--------------------------------------------------------------------------------



The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between GS&Co. and Counterparty or any
confirmation or other agreement between GS&Co. and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between GS&Co. and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which GS&Co.
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.
All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation, each Supplemental Confirmation and each Trade
Notification except as expressly modified herein or in the related Supplemental
Confirmation.
If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Equity Definitions; and (v) the
Agreement.
1.Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation and Trade Notification relating to any Transaction, shall govern
such Transaction.
General Terms:
Trade Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:
Counterparty

Seller:
GS&Co.

Shares:
Common stock, par value $0.01 per share, of Counterparty (Ticker: MJN)

Exchange:
New York Stock Exchange

Related Exchange(s):
All Exchanges.

Prepayment\Variable
Obligation:
Applicable



Prepayment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation:
Hedge Period:
The period from and including the Hedge Period Start Date to and including the
Hedge Completion Date.

Hedge Period Start Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Hedge Completion Date:
For each Transaction, as set forth in the related Trade Notification, as
determined by GS&Co. in its commercially reasonable discretion, but in no event
later than the Hedge Period End Date.

Hedge Period End Date:
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.


2
    

--------------------------------------------------------------------------------



Hedge Period Reference
Price:
For each Transaction, as set forth in the related Trade Notification, to be the
average of the VWAP Prices for the Exchange Business Days in the Hedge Period,
subject to “Valuation Disruption” below.

VWAP Price:
For any Exchange Business Day, as determined by the Calculation Agent based on
the New York 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “MJN.N <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason, such VWAP
Price shall be as reasonably determined by the Calculation Agent. For purposes
of calculating the VWAP Price, the Calculation Agent will include only those
trades that are reported during the period of time during which Counterparty
could purchase its own shares under Rule 10b-18(b)(2) and are effected pursuant
to the conditions of Rule 10b-18(b)(3), each under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) (such trades, “Rule 10b-18 eligible
transactions”).

Forward Price:
The average of the VWAP Prices for the Exchange Business Days in the Calculation
Period, subject to “Valuation Disruption” below

Forward Price
Adjustment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:
The period from and including the Calculation Period Start Date to and including
the Termination Date.

Calculation Period Start Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:
The Scheduled Termination Date; provided that GS&Co. shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date to
be the Termination Date (the “Accelerated Termination Date”) with respect to
all, or any portion that is at least $100 million, of the Prepayment Amount for
a Transaction by delivering notice to Counterparty of any such designation prior
to 11:59 p.m. New York City time on the Exchange Business Day immediately
following the designated Accelerated Termination Date; provided that GS&Co.
shall not have the right to designate more than four Accelerated Termination
Dates per Transaction. If GS&Co. designates an Accelerated Termination Date with
respect to less than all of the Prepayment Amount for a Transaction (such
portion, the “Accelerated Portion”), then upon the occurrence of such
Accelerated Termination Date, such Transaction shall be considered two
Transactions with terms identical to those of the original Transaction, except
that (1) the accelerated Transaction (the “Accelerated Transaction”) shall have
(x) a Prepayment Amount equal to the Accelerated Portion, (y) a Number of Shares
to be Delivered and Initial Shares each as determined by the Calculation Agent
in its commercially reasonable discretion and (z) a Termination Date occurring
on such Accelerated Termination Date and (2) the remaining Transaction (the
“Remaining Transaction”) shall have a Prepayment Amount, Number of Shares to be
Delivered and Initial Shares each as determined by the Calculation Agent in its
commercially reasonable discretion. For the avoidance of doubt, following
settlement of the Accelerated Transaction, the Remaining Transaction shall be
treated for all purposes as the sole Transaction


3
    

--------------------------------------------------------------------------------



hereunder and may be subject to a further Accelerated Termination Date as set
forth above. Any notice to be delivered by GS&Co. of an Accelerated Termination
Date pursuant to the foregoing shall specify an Accelerated Portion.
Scheduled Termination Date:
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below

First Acceleration Date:
For each Transaction, as set forth in the related Supplemental Confirmation

Valuation Disruption:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the Hedge
Period, Calculation Period or Settlement Valuation Period” after the word
“material,” in the third line thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Hedge Period or the Calculation
Period, the Calculation Agent may, in its good faith and commercially reasonable
discretion, postpone either or both of the Hedge Period End Date and/or the
Scheduled Termination Date, or (ii) in the Settlement Valuation Period, the
Calculation Agent may extend the Settlement Valuation Period. If any such
Disrupted Day is a Disrupted Day because of a Market Disruption Event (or a
deemed Market Disruption Event as provided herein), the Calculation Agent shall
determine whether (i) such Disrupted Day is a Disrupted Day in full, in which
case the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Hedge Period Reference Price, the Forward Price or the
Settlement Price, as the case may be, or (ii) such Disrupted Day is a Disrupted
Day only in part, in which case the VWAP Price for such Disrupted Day shall be
determined by the Calculation Agent based on Rule 10b-18 eligible transactions
in the Shares on such Disrupted Day taking into account the nature and duration
of the relevant Market Disruption Event, and the weighting of the VWAP Price for
the relevant Exchange Business Days during the Hedge Period, the Calculation
Period or the Settlement Valuation Period, as the case may be, shall be adjusted
in a commercially reasonable manner by the Calculation Agent for purposes of
determining the Hedge Period Reference Price, the Forward Price or the
Settlement Price, as the case may be, with such adjustments based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares. Any Exchange Business Day
on which, as of the date hereof, the Exchange is scheduled to close prior to its
normal close of trading shall be deemed not to be an Exchange Business Day; if a
closure of the Exchange prior to its normal close of trading on any Exchange
Business Day is scheduled following the date hereof, then such Exchange Business
Day shall be deemed to be a Disrupted Day in full.
If a Disrupted Day occurs during the Hedge Period, the Calculation Period or the
Settlement Valuation Period, as the case may be, and each of the nine
immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent, in its good faith and commercially reasonable discretion, may
deem such ninth Scheduled Trading Day to be an Exchange Business Day that is not
a Disrupted Day and determine the VWAP Price for such ninth Scheduled Trading
Day using

4
    

--------------------------------------------------------------------------------



its good faith estimate of the value of the Shares on such ninth Scheduled
Trading Day based on the volume, historical trading patterns and price of the
Shares and such other factors as it deems appropriate.
Settlement Terms:    
Settlement Procedures:
If the Number of Shares to be Delivered is positive, Physical Settlement shall
be applicable; provided that GS&Co. does not, and shall not, make the agreement
or the representations set forth in Section 9.11 of the Equity Definitions
related to the restrictions imposed by applicable securities laws with respect
to any Shares delivered by GS&Co. to Counterparty under any Transaction. If the
Number of Shares to be Delivered is negative, then the Counterparty Settlement
Provisions in Annex A shall apply.

Number of Shares
to be Delivered:
A number of Shares equal to (a) the Prepayment Amount divided by (b) the
Settlement Price. The Number of Shares to be Delivered on the Settlement Date
shall be reduced by any Shares delivered pursuant to the Initial Share Delivery
described below. Notwithstanding Section 9.2 of the Equity Definitions, the
Number of Shares to be Delivered shall be rounded down to the nearest whole
number of Shares and no Fractional Share Amounts shall be delivered.



Settlement Price:
A price per Share equal to the sum of (a) the Uncollared Percentage multiplied
by the Divisor Amount and (b) the Collared Percentage multiplied by the Divisor
Amount; provided that solely for the purposes of this clause (b), the Divisor
Amount shall be no greater than the Cap Price and no less than the Floor Price.



Uncollared Percentage:
For each Transaction, as set forth in the related Supplemental Confirmation.



Collared Percentage:
For each Transaction, as set forth in the related Supplemental Confirmation.



Cap Price:
For each Transaction, as set forth in the related Trade Notification.



Floor Price:
For each Transaction, as set forth in the related Trade Notification.

Divisor Amount:
The greater of (i) the Forward Price minus the Forward Price Adjustment Amount
and (ii) $1.00.

Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:
If the Number of Shares to be Delivered is positive, the date that is one
Settlement Cycle immediately following the Termination Date.

Settlement Currency:
USD

Initial Share Delivery:
GS&Co. shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.


5
    

--------------------------------------------------------------------------------





Initial Share Delivery Date:
For each Transaction, as set forth in the related Supplemental Confirmation.



Initial Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.



Share Adjustments:
Potential Adjustment Event:
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in its commercially
reasonable discretion, adjust any relevant terms of any such Transaction as
necessary to preserve as nearly as practicable the fair value of such
Transaction to GS&Co. prior to such postponement.
Extraordinary Dividend:
For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or value of
which (as determined by the Calculation Agent), when aggregated with the amount
or value (as determined by the Calculation Agent) of any and all previous
Dividends with ex-dividend dates occurring in the same calendar quarter, exceeds
the Ordinary Dividend Amount.

Ordinary Dividend Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Method of Adjustment:
Calculation Agent Adjustment

Early Ordinary Dividend
Payment:
If an ex-dividend date for any Dividend that is not an Extraordinary Dividend
occurs during any calendar quarter occurring (in whole or in part) during the
Relevant Dividend Period (as defined below) and is prior to the Scheduled
Ex-Dividend Date for such calendar quarter, the Calculation Agent shall make
such adjustment to the exercise, settlement, payment or any other terms of the
relevant Transaction as the Calculation Agent determines appropriate to account
for the economic effect on the Transaction of such event.

Scheduled Ex-Dividend
Dates:
For each Transaction for each calendar quarter, as set forth in the related
Supplemental Confirmation.

Extraordinary Events:
Consequences of
Merger Events:        


(a)
Share-for-Share:        Modified Calculation Agent Adjustment

(b)
Share-for-Other:        Cancellation and Payment

(c)
Share-for-Combined:    Component Adjustment


6
    

--------------------------------------------------------------------------------



Tender Offer:
Applicable; provided that (i) Section 12.1(l) of the Equity Definitions shall be
amended (x) by deleting the parenthetical in the fifth line thereof, (y) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (ii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”

Consequences of
Tender Offers:    
    
(a)
Share-for-Share:    Modified Calculation Agent Adjustment or Cancellation and
Payment, at the election of GS&Co.

(b)
Share-for-Other:    Modified Calculation Agent Adjustment or Cancellation and
Payment, at the election of GS&Co.

(c)
Share-for-Combined:    Modified Calculation Agent Adjustment or Cancellation and
Payment, at the election of GS&Co.

Nationalization,
Insolvency or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, NYSE
MKT, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange.

Additional Disruption Events:
(a)
Change in Law:    Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “, or public announcement of, the
formal or informal interpretation”, (ii) by replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position” and (iii) by
immediately following the word “Transaction” in clause (X) thereof, adding the
phrase “in the manner contemplated by the Hedging Party on the Trade Date”;
provided further that (i) any determination as to whether (A) the adoption of or
any change in any applicable law or regulation (including, for the avoidance of
doubt and without limitation, (x) any tax law or (y) adoption or promulgation of
new regulations authorized or mandated by existing statute) or (B) the
promulgation of or any change in the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,
constitutes a “Change in Law” shall be made without regard to Section 739 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof the words “(including,
for the avoidance of doubt and without limitation, (x) any tax law or (y)
adoption or promulgation of new regulations authorized or mandated by existing
statute)”.


7
    

--------------------------------------------------------------------------------



(b)    Failure to Deliver:        Applicable
(c)    Insolvency Filing:        Applicable
(d)    Hedging Disruption:        Applicable
(e)    Increased Cost of Hedging:    Applicable
(f)    Loss of Stock Borrow:        Applicable
Maximum Stock Loan Rate:    200 basis points per annum
Hedging Party:            GS&Co.
(g)    Increased Cost of Stock Borrow:    Applicable
Initial Stock Loan Rate:    25 basis points per annum
Hedging Party:    GS&Co.
Determining Party:    GS&Co.; provided that, upon receipt of written request
from Counterparty, the Determining Party shall promptly (but in no event later
than within three (3) Exchange Business Days from the receipt of such request)
provide Counterparty with a written explanation describing in reasonable detail
any determination made by it (including any quotations, market data or
information from external sources or information from internal sources used in
making such determination, but without disclosing Seller’s proprietary models or
proprietary or confidential information).
Additional Termination Event(s):
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).

The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, will constitute an Additional Termination Event, with Counterparty as
the sole Affected Party and all Transactions hereunder as the Affected
Transactions.
Relevant Dividend Period:
The period from and including the first day of the Hedge Period to and including
the Relevant Dividend Period End Date.

Relevant Dividend Period
End Date:
If Annex A applies, the last day of the Settlement Valuation Period; otherwise,
the Termination Date.

Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements:
Applicable




8
    

--------------------------------------------------------------------------------



Transfer:
Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction, in whole or in part, to an affiliate
of GS&Co. whose obligations are guaranteed by The Goldman Sachs Group, Inc.
without the consent of Counterparty; provided that (i) prior written notice of
such transfer is provided to Counterparty, (ii) at the time of such transfer, no
Event of Default or Termination Event with respect to which GS&Co. is the
Defaulting Party or an Affected Party, as the case may be, is then continuing or
would result therefrom and (iii) at the time of such transfer, it is reasonably
expected that Counterparty will not be required to make a payment to GS&Co. (or
the transferee) in respect of an Indemnified Tax as a result of such transfer.



GS&Co. Payment Instructions:
Chase Manhattan Bank New York

For A/C Goldman, Sachs & Co.
A/C #930-1-011483
ABA: 021-000021


Counterparty’s Contact Details
for Purpose of Giving Notice:
To be provided by Counterparty



GS&Co.’s Contact Details for
Purpose of Giving Notice:    Goldman, Sachs & Co.
200 West Street
New York, NY 10282-2198
Attention: Simon Watson, Equity Capital Markets
Telephone: 212-902-2317
Facsimile: 212-256-5738
Email: simon.watson@ny.ibd.email.gs.com


With a copy to:


Attention: Bryan Goldstein, Equity Capital Markets
Equity Capital Markets
Telephone: +1-212-855-9696
Facsimile: +1-212-256-5456
Email: bryan.goldstein@ny.ibd.gmail.gs.com


And email notification to the following address:
Eq-derivs-notifications@am.ibd.gs.com
2.
Calculation Agent.    GS&Co.; provided that, upon receipt of written request
from Counterparty, the Calculation Agent shall promptly (but in no event later
than within three (3) Exchange Business Days from the receipt of such request)
provide Counterparty with a written explanation describing in reasonable detail
any calculation, adjustment or determination made by it (including any
quotations, market data or information from external sources or information from
internal sources used in making such calculation, adjustment or determination,
as the case may be, but without disclosing Seller’s proprietary models or
proprietary or confidential information); and provided further that, following
the occurrence of an Event of Default pursuant to Section 5(a)(vii) of the
Agreement with respect to which GS&Co. is the Defaulting Party, Counterparty
shall have the right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on the date such Event of Default occurred and ending on the Early
Termination Date with respect to such Event of


9
    

--------------------------------------------------------------------------------



Default (or, if earlier, the date on which such Event of Default is no longer
continuing), as the Calculation Agent.
3.    Additional Mutual Representations, Warranties and Covenants of Each Party.
In addition to the representations, warranties and covenants in the Agreement,
each party represents, warrants and covenants to the other party that:
(a)    Eligible Contract Participant. It is an “eligible contract participant”,
as defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.
(b)    Accredited Investor. Each party acknowledges that the offer and sale of
each Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) thereof. Accordingly, each party represents and warrants to the other
that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.
(c)    Guarantee of The Goldman Sachs Group, Inc. The obligations of GS&Co. in
respect of each Transaction hereunder will be guaranteed by The Goldman Sachs
Group, Inc. pursuant to (i) the General Guarantee Agreement, dated January 30,
2006, made by The Goldman Sachs Group, Inc. relating to certain obligations of
GS&Co. (available as Exhibit 10.45 to The Goldman Sachs Group, Inc. Annual
Report on Form 10-K for the fiscal year ended November 25, 2005), or (ii) any
replacement or successor guarantee, which may be in the form of a general
guarantee or a guarantee that specifically references the Transactions (in each
case, the “Guarantee”). For the avoidance of doubt, the obligations of GS&Co. in
respect of each Transaction hereunder shall be recourse payment obligations as
such term is used in the Guarantee and for all other purposes. The parties agree
and acknowledge that (i) the Guarantee shall not be a Credit Support Document
hereunder and (ii) The Goldman Sachs Group, Inc. shall not be a Credit Support
Provider in relation to GS&Co. hereunder.
4.    Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to GS&Co. that:
(a)    The purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
(b)    It is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).
(c)    Each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program.
(d)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither GS&Co. nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of any Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity.
(e)    As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, Counterparty is in compliance with its reporting obligations under
the Exchange Act and its most recent Annual Report on Form 10-K, together with
all reports subsequently filed by it pursuant to the Exchange Act, taken
together and as amended and supplemented to the date of this representation, do
not, as of their respective filing dates, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

10
    

--------------------------------------------------------------------------------



(f)    Counterparty shall report each Transaction as required under the Exchange
Act and the rules and regulations thereunder.
(g)    The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to GS&Co. of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Settlement Valuation Period, if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the first
day of the Hedge Period for such Transaction and ending on the earlier of (i)
the Scheduled Termination Date and (ii) the last Additional Relevant Day (as
specified in the related Supplemental Confirmation) for such Transaction, or
such earlier day as elected by GS&Co. and communicated to Counterparty on such
day (or, if later, the First Acceleration Date without regard to any
acceleration thereof pursuant to “Special Provisions for Acquisition Transaction
Announcements” below).


(h)    As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date and the Settlement Date for each Transaction, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.


(i)    Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.
(j)    Counterparty has not and will not enter into agreements similar to the
Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation. In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation
Period pursuant to “Valuation Disruption” above, Counterparty shall promptly
amend such transaction to avoid any such overlap.
5.    Regulatory Disruption. In the event that GS&Co. concludes, in good faith
and based on the advice of counsel, that it is appropriate with respect to any
legal, regulatory or self-regulatory requirements or related policies and
procedures generally applicable to the relevant line of business (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by GS&Co.), for it to refrain from or decrease any market
activity on any Scheduled Trading Day or Days during the Hedge Period, the
Calculation Period or, if applicable, the Settlement Valuation Period, GS&Co.
may by written notice to Counterparty elect to deem that a Market Disruption
Event has occurred and will be continuing on such Scheduled Trading Day or Days;
provided that if such deemed Market Disruption Event is deemed to have occurred
solely in response to such related policies or procedures, such Scheduled
Trading Day or Days will each be a Disrupted Day in full.
6.    10b5-1 Plan. Counterparty represents, warrants and covenants to GS&Co.
that:
(a)    Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and

11
    

--------------------------------------------------------------------------------



each Transaction entered into under this Master Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c).
(b)    Counterparty will not seek to control or influence GS&Co.’s decision to
make any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, GS&Co.’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation, each Supplemental Confirmation and each Trade Notification under
Rule 10b5-1.
(c)    Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation, the relevant Supplemental
Confirmation or Trade Notification must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.
7.    Counterparty Purchases. Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of GS&Co., such consent not to be unreasonably
withheld, directly or indirectly purchase any Shares (including by means of a
derivative instrument), listed contracts on the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares (including, without
limitation, any Rule 10b-18 purchases of blocks (as defined in Rule 10b-18))
during any Relevant Period or, if applicable, Settlement Valuation Period,
except through GS&Co; provided that purchases effected by or for an issuer plan
by an agent independent of the issuer within the meaning of Rule
10b-18(a)(13)(ii) and the forfeiture of Shares to the issuer to pay the exercise
price or satisfy tax withholding obligations upon the exercise or vesting of
equity awards shall not be subject to this Section 7.
8.    Special Provisions for Merger Transactions. Notwithstanding anything to
the contrary herein or in the Equity Definitions:
(a) Counterparty agrees that it:
(i)    will not during the period commencing on the Trade Date through the end
of the Relevant Period or, if applicable, the Settlement Valuation Period for
any Transaction make, or permit to be made, any public announcement (as defined
in Rule 165(f) under the Securities Act) of any Merger Transaction or potential
Merger Transaction (a “Public Announcement”) unless such Public Announcement is
made prior to the opening or after the close of the regular trading session on
the Exchange for the Shares;
(ii)    shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify GS&Co. following any such Public
Announcement that such Public Announcement has been made; and
(iii)    shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide GS&Co. with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through GS&Co. or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the date of
such Public Announcement. Such written notice shall be deemed to be a
certification by Counterparty to GS&Co. that such information is true and
correct. In addition, Counterparty shall promptly notify GS&Co. of the earlier
to occur of the completion of the relevant Merger Transaction and the completion
of the vote by target shareholders.

12
    

--------------------------------------------------------------------------------



(b)    Counterparty acknowledges that a Public Announcement may cause the terms
of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that in making any Public Announcement,
it must comply with the standards set forth in Section 6 above.
(c)    Upon the occurrence of any Public Announcement (whether made by
Counterparty or a third party) GS&Co. in its good faith and commercially
reasonable discretion may (i) make commercially reasonable adjustments to the
terms of any Transaction to account for the economic effect of such Public
Announcement, including, without limitation, the Scheduled Termination Date or
the Forward Price Adjustment Amount, and/or suspend the Hedge Period, the
Calculation Period and/or any Settlement Valuation Period or (ii) treat the
occurrence of such Public Announcement as an Additional Termination Event with
Counterparty as the sole Affected Party and the Transactions hereunder as the
Affected Transactions and with the amount under Section 6(e) of the Agreement
determined taking into account the fact that the Calculation Period or
Settlement Valuation Period, as the case may be, had fewer Scheduled Trading
Days than originally anticipated.
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
9.    Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement occurs on or prior to the Settlement Date
for any Transaction, then GS&Co. may make commercially reasonable adjustments to
the Settlement Price for such Transaction to account for the economic effect on
such Transaction of such Acquisition Transaction Announcement. If an Acquisition
Transaction Announcement occurs after the Trade Date, but prior to the First
Acceleration Date of any Transaction, the First Acceleration Date shall be the
date of such Acquisition Transaction Announcement. If the Number of Shares to be
Delivered for any settlement of any Transaction is a negative number, then the
terms of the Counterparty Settlement Provisions in Annex A shall apply.
(b)    “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent may result in an Acquisition Transaction or (v) any
announcement of any change or amendment to any previous Acquisition Transaction
Announcement (including any announcement of the abandonment of any such
previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.
(c)    “Acquisition Transaction” means (i) any Merger Event (for purposes of
this definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “25%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 25% of the market capitalization of
Counterparty and (v) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).
10.    Acknowledgments. (a) The parties hereto intend for:
(i)    each Transaction to be a “securities contract” as defined in Section
741(7) of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B)
of the Bankruptcy Code and a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections a

13
    

--------------------------------------------------------------------------------



fforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;
(ii)    the Agreement to be a “master netting agreement” as defined in Section
101(38A) of the Bankruptcy Code;
(iii)    a party’s right to liquidate, terminate or accelerate any Transaction,
net out or offset termination values or payment amounts, and to exercise any
other remedies upon the occurrence of any Event of Default or Termination Event
under the Agreement with respect to the other party or any Extraordinary Event
that results in the termination or cancellation of any Transaction to constitute
a “contractual right” (as defined in the Bankruptcy Code); and
(iv)    all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).
(b)    Counterparty acknowledges that:
(i)    during the term of any Transaction, GS&Co. and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;
(ii)    GS&Co. and its affiliates may also be active in the market for the
Shares and derivatives linked to the Shares other than in connection with
hedging activities in relation to any Transaction, including acting as agent or
as principal and for its own account or on behalf of customers;
(iii)    GS&Co. shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;
(iv)    any market activities of GS&Co. and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and
(v)    each Transaction is a derivatives transaction in which it has granted
GS&Co. an option; GS&Co. may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the related Transaction.
(c)    Counterparty:
(i)    is an “institutional account” as defined in FINRA Rule 4512(c);
(ii)    is capable of evaluating investment risks independently, both in general
and with regard to all transactions and investment strategies involving a
security or securities, and will exercise independent judgment in evaluating the
recommendations of GS&Co. or its associated persons, unless it has otherwise
notified GS&Co. in writing; and
(iii)    will notify GS&Co. if any of the statements contained in clause (i) or
(ii) of this Section 10(c) ceases to be true.
11.    Credit Support Documents. The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Counterparty herein or pursuant to the Agreement.

14
    

--------------------------------------------------------------------------------



12.    Set-off. (a) The parties agree to amend Section 6 of the Agreement by
adding a new Section 6(f) thereto as follows:
“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y (or
any Affiliate of Y) (whether or not matured or contingent and whether or not
arising under the Agreement, and regardless of the currency, place of payment or
booking office of the obligation) against any obligation of Y (or any Affiliate
of Y) owed to X (whether or not matured or contingent and whether or not arising
under the Agreement, and regardless of the currency, place of payment or booking
office of the obligation). Y will give notice to the other party of any set-off
effected under this Section 6(f).
Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 6(f) shall be
effective to create a charge or other security interest. This Section 6(f) shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”
(b)    Notwithstanding anything to the contrary in the foregoing, GS&Co. agrees
not to set off or net amounts due from Counterparty with respect to any
Transaction against amounts due from GS&Co. to Counterparty with respect to
contracts or instruments that are not Equity Contracts. “Equity Contract” means
any transaction or instrument that does not convey to GS&Co. rights, or the
ability to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty’s bankruptcy.
13.    Delivery of Shares. Notwithstanding anything to the contrary herein,
GS&Co. may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.
14.    Early Termination. In the event that an Early Termination Date (whether
as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, Counterparty may,
no later than the Early Termination Date or the date on which such Transaction
is terminated, elect to deliver or for GS&Co. to deliver, as the case may be, to
the other party a number of Shares (or, in the case of a Merger Event, a number
of units, each comprising the number or amount of the securities or property
that a hypothetical holder of one Share would receive in such Merger Event (each
such unit, an “Alternative Delivery Unit” and, the securities or property
comprising such unit, “Alternative Delivery Property”)) with a value equal to
the Payment Amount, as determined by the Calculation Agent (and the parties
agree that, in making such determination of value, the Calculation Agent may
take into account a number of factors, including the market price of the Shares
or Alternative Delivery Property on the date of early termination and, if such
delivery is made by GS&Co., the prices at which GS&Co. purchases Shares or
Alternative Delivery Property to fulfill its delivery obligations under this
Section 14); provided that in determining the composition of any Alternative
Delivery Unit, if the relevant Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed

15
    

--------------------------------------------------------------------------------



to have elected to receive the maximum possible amount of cash; and provided
further that Counterparty may make such election only if Counterparty represents
and warrants to GS&Co. in writing on the date it notifies GS&Co. of such
election that, as of such date, Counterparty is not aware of any material
non-public information concerning the Shares and is making such election in good
faith and not as part of a plan or scheme to evade compliance with the federal
securities laws. If such delivery is made by Counterparty, paragraphs 2 through
7 of Annex A shall apply as if such delivery were a settlement of the
Transaction to which Net Share Settlement applied, the Cash Settlement Payment
Date were the Early Termination Date and the Forward Cash Settlement Amount were
zero (0) minus the Payment Amount owed by Counterparty.
15.    Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating Loss pursuant to Section 6 of the
Agreement the Determining Party, acting in good faith and in a commercially
reasonable manner, may (but need not) determine losses (or gains) without
reference to actual losses (or gains) incurred but based on expected losses (or
gains) assuming a commercially reasonable (including without limitation with
regard to reasonable legal and regulatory guidelines) risk bid were used to
determine losses (or gains) to avoid awaiting the delay associated with closing
out any hedge or related trading position in a commercially reasonable manner
prior to or sooner following the designation of an Early Termination Date.
Notwithstanding anything to the contrary in Section 6(d)(ii) of the Agreement,
all amounts calculated as being due in respect of an Early Termination Date
under Section 6(e) of the Agreement will be payable on the day that notice of
the amount payable is effective; provided that if Counterparty elects to receive
Shares or Alternative Delivery Property in accordance with Section 14, such
Shares or Alternative Delivery Property shall be delivered on a date selected by
GS&Co. as promptly as practicable.
16.    Automatic Termination Provisions. Notwithstanding anything to the
contrary in Section 6 of the Agreement, if a Termination Price is specified in
any Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by GS&Co. or Counterparty if the price of the
Shares on the Exchange at any time falls below such Termination Price, and the
Exchange Business Day that the price of the Shares on the Exchange at any time
falls below the Termination Price will be the “Early Termination Date” for
purposes of the Agreement.
17.    Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by ASC 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity, as in effect on the
relevant Trade Date (including, without limitation, where Counterparty so elects
to deliver cash or fails timely to elect to deliver Shares or Alternative
Delivery Property in respect of the settlement of such Transactions).
18.    Claim in Bankruptcy. GS&Co. acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transactions that are senior to the claims of common stockholders in the event
of Counterparty’s bankruptcy.
19.    General Obligations Law of New York. With respect to each Transaction,
(i) this Master Confirmation, together with the related Supplemental
Confirmation, as supplemented by the related Trade Notification, is a “qualified
financial contract”, as such term is defined in Section 5-701(b)(2) of the
General Obligations Law of New York (the “General Obligations Law”); (ii) such
Trade Notification constitutes a “confirmation in writing sufficient to indicate
that a contract has been made between the parties” hereto, as set forth in
Section 5-701(b)(3)(b) of the General Obligations Law; and (iii) this Master
Confirmation, together with the related Supplemental Confirmation, constitutes a
prior “written contract” as set forth in Section 5-701(b)(1)(b) of the General
Obligations Law, and each party hereto intends and agrees to be bound by this
Master Confirmation and the related Supplemental Confirmation, as supplemented
by the Trade Notification.
20.    Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation, each Trade Notification and all matters arising in connection with
the Agreement, this Master Confirmation, each Supplemental Confirmation, and
each Trade Notification shall be governed by, and construed and enforced in
accordance with, the

16
    

--------------------------------------------------------------------------------



laws of the State of New York (without reference to its choice of laws doctrine
other than Title 14 of Article 5 of the New York General Obligations Law).
21.    Illegality. The parties agree that, for the avoidance of doubt, for
purposes of Section 5(b)(i) of the Agreement, “any applicable law” shall include
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules
and regulations promulgated thereunder and any similar law or regulation,
without regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.
22.
Offices.

(a)    The Office of GS&Co. for each Transaction is: 200 West Street, New York,
New York 10282-2198.    
(b)    The Office of Counterparty for each Transaction is: Not Applicable,
Counterparty is not a Multibranch Party.
23.    Arbitration. The Agreement, this Master Confirmation and each
Supplemental Confirmation are subject to the following arbitration provisions:
(a)    All parties to this Master Confirmation are giving up the right to sue
each other in court, including the right to a trial by jury, except as provided
by the rules of the arbitration forum in which a claim is filed.
(b)    Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.
(c)    The ability of the parties to obtain documents, witness statements and
other discovery is generally more limited in arbitration than in court
proceedings.
(d)    The arbitrators do not have to explain the reason(s) for their award.
(e)    The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.
(f)    The rules of some arbitration forums may impose time limits for bringing
a claim in arbitration. In some cases, a claim that is ineligible for
arbitration may be brought in court.
(g)    The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Master Confirmation.
Counterparty agrees that any and all controversies that may arise between
Counterparty and GS&Co., including, but not limited to, those arising out of or
relating to the Agreement or any Transaction hereunder, shall be determined by
arbitration conducted before the FINRA Dispute Resolution (“FINRA-DR”), or, if
the FINRA-DR declines to hear the matter, before the American Arbitration
Association, in accordance with their arbitration rules then in force. The award
of the arbitrator shall be final, and judgment upon the award rendered may be
entered in any court, state or federal, having jurisdiction.
No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the

17
    

--------------------------------------------------------------------------------



putative class action until: (i) the class certification is denied; (ii) the
class is decertified; or (iii) Counterparty is excluded from the class by the
court.
Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Master Confirmation except to the extent stated
herein.
24.    Counterparts.    This Master Confirmation may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Master Confirmation by signing and delivering
one or more counterparts.



18
    

--------------------------------------------------------------------------------






Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.
Yours faithfully,
GOLDMAN, SACHS & CO.
By:     /s/ Eugene Parloff                
    Eugene Parloff
    Vice President
Agreed and Accepted By:
MEAD JOHNSON NUTRITION COMPANY
By:
/s/ Santino Caringella        

Name: Santino Caringella
Title: Assistant Treasurer







    
        



--------------------------------------------------------------------------------




SCHEDULE A

SUPPLEMENTAL CONFIRMATION
To:


Mead Johnson Nutrition Company
2701 Patriot Blvd.
Glenview, Illinois 60026
From:
Goldman, Sachs & Co.
Subject:
Partially Collared Accelerated Stock Buyback
Ref. No:
[Insert Reference No.]
Date:
[Insert Date]




--------------------------------------------------------------------------------

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Mead Johnson Nutrition Company (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of October 22, 2015 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:

A-1


    
        



--------------------------------------------------------------------------------



Trade Date:
[ ]
Forward Price Adjustment Amount:
USD [   ]
Hedge Period Start Date:
[ ]
Hedge Period End Date:
[ ]
Calculation Period Start Date:
[ ]
Scheduled Termination Date:
[ ]
First Acceleration Date:
[ ]
Prepayment Amount:
USD [ ]
Prepayment Date:
[ ]
Initial Shares:
[ ] Shares; provided that if, in connection with the Transaction, GS&Co. is
unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that GS&Co. is able to so borrow or otherwise acquire.
Initial Share Delivery Date:
[ ]
Uncollared Percentage:
[ ]%
Collared Percentage:
[ ]%
Cap Price
As set forth in the Trade Notification, to be a price per Share equal to [ ]%
multiplied by the Hedge Period Reference Price.
Floor Price
As set forth in the Trade Notification, to be a price per Share equal to [ ]%
multiplied by the Hedge Period Reference Price.
Ordinary Dividend Amount:
For any calendar quarter, USD [ ]
Scheduled Ex-Dividend Dates:
[         ]
Additional Relevant Days:
The [ ] Exchange Business Days immediately following the Calculation Period.
Termination Price:
USD [ ] per Share.

3.    Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.
4.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.





A-2
    
    



--------------------------------------------------------------------------------




Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile No.
212-428-1980/83.
Yours sincerely,

GOLDMAN, SACHS & CO.
By: ________________________________
    Authorized Signatory
Agreed and Accepted By:
MEAD JOHNSON NUTRITION COMPANY
By: ________________________________
Name:
Title:





A-3


    
        



--------------------------------------------------------------------------------




SCHEDULE B
TRADE NOTIFICATION
To:


Mead Johnson Nutrition Company
2701 Patriot Blvd.
Glenview, Illinois 60026
From:
Goldman, Sachs & Co.
Subject:
Partially Collared Accelerated Stock Buyback
Ref. No:
[Insert Reference No.]
Date:
[Insert Date]




--------------------------------------------------------------------------------

The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between Goldman, Sachs & Co. (“GS&Co.”) and Mead
Johnson Nutrition Company (“Counterparty”) (together, the “Contracting Parties”)
bearing the trade reference number set forth above.
This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of [Insert Date of Supplemental Confirmation]
(the “Supplemental Confirmation”) between the Contracting Parties, as amended
and supplemented from time to time. The Supplemental Confirmation is subject to
the Master Confirmation dated as of October 22, 2015 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.


Hedge Completion Date:
[ ]
Hedge Period Reference Price:
USD [ ]
Cap Price:
USD [ ]
Floor Price:
USD [ ]

Yours sincerely,
GOLDMAN, SACHS & CO.
By: ________________________________
Authorized Signatory







B-1

--------------------------------------------------------------------------------




ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
1.    The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:
Settlement Currency:
USD

Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to GS&Co. in
writing on the date it notifies GS&Co. of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

Electing Party:
Counterparty

Settlement Method
Election Date:
The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be

Default Settlement Method:
Cash Settlement

Forward Cash Settlement
Amount:
The Number of Shares to be Delivered multiplied by the Settlement Price



Settlement Price:
The average of the VWAP Prices for the Exchange Business Days in the Settlement
Valuation Period, subject to Valuation Disruption as specified in the Master
Confirmation



Settlement Valuation Period:
A number of Scheduled Trading Days selected by GS&Co. in its reasonable
discretion, beginning on the Scheduled Trading Day immediately following the
earlier of (i) the Scheduled Termination Date or (ii) the Exchange Business Day
immediately following the Termination Date

Cash Settlement:
If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

Cash Settlement
Payment Date:
The date one Settlement Cycle following the last day of the Settlement Valuation
Period.


1


    
        



--------------------------------------------------------------------------------



Net Share Settlement
Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.



2.    Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to the absolute value of the Forward Cash Settlement
Amount, with such Shares’ value based on the value thereof to GS&Co. (which
value shall, in the case of Unregistered Settlement Shares, take into account a
commercially reasonable illiquidity discount), in each case as determined by the
Calculation Agent.


3.    Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:
(a)    a registration statement covering public resale of the Registered
Settlement Shares by GS&Co. (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
GS&Co., in such quantities as GS&Co. shall reasonably have requested, on or
prior to the date of delivery;
(b)    the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to GS&Co.;
(c)    as of or prior to the date of delivery, GS&Co. and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to
GS&Co., in its discretion; and
(d)    as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with GS&Co. in connection with the public resale of
the Registered Settlement Shares by GS&Co. substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance satisfactory to GS&Co., which Underwriting Agreement shall
include, without limitation, provisions substantially similar to those contained
in such underwriting agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, GS&Co.
and its affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.
4.    If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:
(a)    all Unregistered Settlement Shares shall be delivered to GS&Co. (or any
affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;
(b)    as of or prior to the date of delivery, GS&Co. and any potential
purchaser of any such shares from GS&Co. (or any affiliate of GS&Co. designated
by GS&Co.) identified by GS&Co. shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them);
(c)    as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with GS&Co. (or any affiliate of GS&Co.
designated by GS&Co.) in connection with the private

2

--------------------------------------------------------------------------------



placement of such shares by Counterparty to GS&Co. (or any such affiliate) and
the private resale of such shares by GS&Co. (or any such affiliate),
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance commercially
reasonably satisfactory to GS&Co., which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating, without limitation, to
the indemnification of, and contribution in connection with the liability of,
GS&Co. and its affiliates and the provision of customary opinions, accountants’
comfort letters and lawyers’ negative assurance letters, and shall provide for
the payment by Counterparty of all fees and expenses in connection with such
resale, including all fees and expenses of counsel for GS&Co., and shall contain
representations, warranties, covenants and agreements of Counterparty reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales; and
(d)    in connection with the private placement of such shares by Counterparty
to GS&Co. (or any such affiliate) and the private resale of such shares by
GS&Co. (or any such affiliate), Counterparty shall, if so requested by GS&Co.,
prepare, in cooperation with GS&Co., a private placement memorandum in form and
substance reasonably satisfactory to GS&Co..
5.    GS&Co., itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to GS&Co. pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by GS&Co., is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by GS&Co., the Selling Agent or any underwriter(s), net of any
commercially reasonable fees and commissions (including, without limitation,
commercially reasonable underwriting or placement fees) customary for similar
transactions under the circumstances at the time of the offering, together with
carrying charges and expenses incurred in connection with the offer and sale of
the Shares (including, but without limitation to, the covering of any
over-allotment or short position (syndicate or otherwise)) (the “Net Proceeds”)
exceed the absolute value of the Forward Cash Settlement Amount, GS&Co. will
refund, in USD, such excess to Counterparty on the date that is three (3)
Currency Business Days following the Final Resale Date, and, if any portion of
the Settlement Shares remains unsold, GS&Co. shall return to Counterparty on
that date such unsold Shares.
6.    If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to GS&Co., through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one (1) Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty
elects to deliver to GS&Co. additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by GS&Co. in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to GS&Co. further Makewhole Shares until such Shortfall has been
reduced to zero.
7.    Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction(s) under this Master Confirmation (the result of such calculation,
the “Capped Number”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that a Transaction

3

--------------------------------------------------------------------------------



is outstanding) that the Capped Number is equal to or less than the number of
Shares determined according to the following formula:
A – B
Where
A = the number of authorized but unissued shares of the Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.
“Reserved Shares” means initially, 25,236,593 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.



4